DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the following communications: the Amendment filed 1/4/2021.
Claims 1-9 and 12-20 are pending.  Claims 13-17 are currently withdrawn.  Claims 10-11 are cancelled. Claims 1 and 18 are currently amended.  Claims 1 and 18 are independent.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/2/2021 has been entered.
Response to Arguments
Applicants’ arguments and amendments, filed 1/4/2021, with respect to Claim Objections, as indicated in line number 2 of the office action mailed 11/4/2020, have been fully considered and are persuasive.  The objections have been withdrawn.
Applicants' arguments and amendments, filed 1/4/2021, with respect to independent claims 1 and 18, although substantive and pertinent to expediting the prosecution of the current application, are considered moot and not persuasive, respectfully, in light of new grounds of rejections made using new interpretations of the 
Thus, for the aforementioned reasons the rejection is deemed proper.
A.	Prior-art rejections based at least in part by Lee

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 8, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0205722 A1, hereinafter “Lee”).
Regarding independent claim 1, Figures 1, 2 and 5A of Lee disclose a vertical memory device, comprising: 
an insulating etch stop pattern 101 (“lower insulating layer”, which is formed from layer 601- ¶¶0082, 0086) in direct contact with an upper surface of a substrate 100 (“substrate”- ¶0049); 

a channel structure SP/135 (collectively SP “channel region” and 135 “insulating patterns”- ¶¶0060, 0070) extending through the GSL 110, the word line 190 and the SSL 190 of the gate electrode structure 110/190 in the first direction, a lower surface (i.e., bottommost surface of 155) of the channel structure SP/135 being lower than a lower surface (i.e., bottom surface of 111) of the GSL 110, 
wherein the channel structure SP/135 includes a channel SP and a change storage structure 135 (¶¶0064-0065) on an outer sidewall of the channel SP, 
wherein the GSL 110 includes lower and upper portions 111, 113/115 (collectively 113 and 115) sequentially stacked in the first direction, the lower portion 111 (“conductive layers... doped polysilicon”- ¶0052) including polysilicon (¶0052) and directly contacting an upper surface of the insulating etch stop pattern 101, and the upper portion 113/115 (“conductive layers... metal”- ¶0052) including a metal or a metal silicide (¶0052), and

Regarding claim 2, Figures 1, 2 and 5A of Lee disclose wherein each of the word line 190 and the SSL 190 has a first metal pattern 190 including a metal (i.e., tungsten) (¶0054), and 
wherein the upper portion 113/115 of the GSL 110 and the first metal pattern 190 include substantially the same metal (i.e., tungsten) (¶¶0052, 0054).
Regarding claim 8, Figures 1, 2 and 5A of Lee disclose wherein the upper portion 113/115 of the GSL 110 includes the metal silicide (¶0052).
Regarding independent claim 18, Figures 2 and 5A of Lee disclose a vertical memory device, comprising: 
an insulating etch stop pattern 101 (“lower insulating layer”, which is formed from layer 601- ¶¶0082, 0086) in direct contact with an upper surface of a substrate 100 (“substrate”- ¶0049);
a gate electrode structure 110/190 (collectively 110 “lower electrode structure... gate electrodes” and 190 “conductive patterns... gate electrodes”- ¶0070) including a plurality of gate electrodes 110, 190 sequentially stacked in a vertical direction with respect to the upper surface of the substrate 100; and 
a channel structure SP/135 (collectively SP “channel region” and 135 “insulating patterns”- ¶¶0060, 0070) extending through the plurality of gate electrodes 110, 190 of the gate electrode structure 110/190 in the vertical direction, the channel structure SP/135 including a channel SP and a charge storage structure 135 (¶¶0064-0065) on 
wherein a first gate electrode 110 of the plurality of gate electrodes 110, 190 has lower and upper portions 111, 113/115 (collectively 113 and 115), the lower portion 111 (“conductive layers... doped polysilicon”- ¶0052) directly contacting an upper surface of the insulating etch stop pattern 101 and including polysilicon (¶0052), 
wherein the upper portion 113/115 (“conductive layers... metal”- ¶0052) includes a metal or metal silicide (¶0052), directly contacts the lower portion 111 and directly contacts an insulation pattern 120 (“insulating patterns”- ¶0049) stacked on the upper portion 113/115 in the vertical direction,
 wherein each of second gate electrodes 190 of the plurality of gate electrodes 110, 190 includes a metal (¶0054), and 
wherein the vertical memory device further comprises a metal oxide layer 180 (“horizontal insulating pattern”, which is a blocking insulating layer and is formed of aluminum oxide- ¶¶0064-0065) on lower and upper surfaces and a sidewall of the each of the second gate electrodes 190 of the plurality of gate electrodes 110, 190 facing the channel structure SP/135, the metal oxide layer 180 directly contacting the charge storage structure 135.
Regarding claim 19, Figures 2 and 5A of Lee disclose wherein the first gate electrode 110 is a closest one of the plurality of gate electrodes 110, 190 to the upper surface of the substrate 100.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Yu et al. (US 2017/0243879 A1, hereinafter “Yu”).
Regarding claim 12, Figures 1, 2 and 5A of Lee disclose wherein the substrate 100 includes silicon (which is formed from substrate 600- ¶0073), and contacts a lower surface of the channel SP/135.
Lee does not expressly disclose wherein the substrate includes single crystalline silicon.
Figure 11A of Yu discloses a vertical memory device comprising a substrate 10 (“semiconductor substrate layer”- ¶0063), wherein the substrate 10 includes single crystalline silicon (¶0063).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee such that wherein the substrate includes single crystalline silicon as taught by Yu for the purpose of utilizing a suitable composition for a substrate utilized in a vertical memory device and which is known in the art (Yu ¶0063).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Kwak et al. (US 2019/0319041 A1, hereinafter “Kwak”).
Regarding claim 20, Lee does not expressly disclose wherein the channel structure includes first and second channels sequentially stacked in the vertical 
Figures 3B-3D of Kwak disclose a vertical memory device comprising a channel structure, wherein the channel structure either includes a single channel VCH (“vertical channel”- ¶0057) (see Figs. 3B-3C) or includes first and second channels LBC, VCH (“lower channel... vertical channel”- ¶0062) sequentially stacked in the vertical direction, and wherein a lower surface of the second channel VCH contacts an upper surface of the first channel LPC (see Fig. 3D).
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee such that disclose wherein the channel structure includes first and second channels sequentially stacked in the vertical direction, and wherein a lower surface of the second channel contacts an upper surface of the first channel as taught by Kwak for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known configuration of the channel structure usable within a vertical memory device and associated with a device with a decreased failure rate (Kwak ¶0022).
B.	Prior-art rejections based at least in part by Lee (Different Interpretation)

Claim Rejections - 35 USC § 102
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2012/0205722 A1, hereinafter “Lee”).
Regarding independent claim 1, Figures 1, 2 and 5B of Lee disclose a vertical memory device, comprising: 

a gate electrode structure 110’/190 (collectively 110’ “lower electrode structure... gate electrodes” and 190 “conductive patterns... gate electrodes”- ¶0070) including a ground selection line (GSL) 110’ (“ground... transistors”, which is part of ground selection line GSL shown in Fig. 1- ¶¶0048, 0070), a word line 190 (“cell transistors” i.e., specifically the layers of 190 except the top layer of 190, which are part of word lines WL0-WL3 shown in Fig. 1- ¶¶0048, 0070) and a string selection line (SSL) 190 (“string selection transistors”, specifically the top layer of 190, which is part of string selection line SSL shown in Fig. 1- ¶¶0048, 0070) sequentially stacked on the substrate 100 in a first direction substantially perpendicular to the upper surface of the substrate 100; and 
a channel structure SP/135 (collectively SP “channel region” and 135 “insulating patterns”- ¶¶0060, 0070) extending through the GSL 110’, the word line 190 and the SSL 190 of the gate electrode structure 110’/190 in the first direction, a lower surface (i.e., bottommost surface of 155) of the channel structure SP/135 being lower than a lower surface (i.e., bottom surface of 111) of the GSL 110’, 
wherein the channel structure SP/135 includes a channel SP and a change storage structure 135 (¶¶0064-0065) on an outer sidewall of the channel SP, 
wherein the GSL 110’ includes lower and upper portions 111, 112/113/114/115 (collectively elements 112, 113, 114 and 115) sequentially stacked in the first direction, the lower portion 111 (“conductive layers... doped polysilicon”- ¶0052) including polysilicon (¶0052) and directly contacting an upper surface of the insulating etch stop 
wherein the upper portion 112/113/114/115 directly contacts an upper surface of the lower portion 111 and a lower surface of an insulation pattern 120 (“insulating patterns”- ¶0049) stacked on the upper portion 112/113/114/115 in the first direction.
Claim Rejections - 35 USC § 103
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee et al. (US 2015/0060977 A1, hereinafter “Lee 977”).
Regarding claim 9, Figures 1, 2 and 5B of Lee disclose wherein the upper portion 112/113/114/115 of the GSL 110’ includes a metal silicide pattern 112 and a tungsten pattern 113 (¶0052) sequentially stacked in the first direction from the upper surface of the lower portion 111 of the GSL 110’.
Lee does not expressly disclose wherein the metal silicide pattern is a tungsten silicide pattern. 
Figure 2A of Lee 977 discloses a vertical memory device comprising a gate electrode structure 182 (“first gate electrode”- ¶0054) comprising a metal silicide pattern which is a tungsten silicide pattern (¶0054). 
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee such that wherein the metal silicide pattern is a tungsten silicide pattern as taught by Lee 977 for the purpose of substituting art recognized equivalents known to be used for the same purpose (MPEP 2144.06), specifically a suitable and well-known type of the metal silicide pattern which is part of a gate electrode structure.
Allowable Subject Matter
Claims 3-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3 (which claims 4-7 depend from), the prior art of record including Lee, either singularly or in combination, does not disclose or suggest the combination of limitations including, but not limited to, “wherein the GSL further includes a first barrier pattern covering upper and lower surfaces and a sidewall of the upper portion facing the outer sidewall of the channel, and including a metal nitride, and each of the word line and the SSL includes a second barrier pattern covering upper and lower surfaces and a sidewall of the first metal pattern facing the outer sidewall of the channel, and including a metal nitride”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C CHANG whose telephone number is (571)272-6132.  The examiner can normally be reached on Mon- Fri 12pm-10pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY C CHANG/           Primary Examiner, Art Unit 2895